Dixon, C. J.
The appeal in this case is well taken. The original defendant, Wolfrom, had the right to appeal, with respect to the judgment against him for costs ; and his successor in office, Miller, could join in the appeal, with respect to the subsequent order making him a party to the proceedings and judgment, and granting the peremptory writ against him.
There is no force in the constitutional objections urged by counsel for the defendants, that school districts can be organized, and public moneys raised, apportioned and distributed, only in towns and cities, and not in Tillages. The clauses referred to in the constitution were intended to have no such restrictive operation.
And we think it very clear, from the several provisions of the village charter to which reference has been made by counsel, that it was not the intention of the legislature to interfere with or destroy the organization of this school district, and, consequently, that on the creation of the village and separation of its territory from that of the town, so as to include within its limits a part only of the school district, leaving the residue in the town, the effect was to create a joint school district of the town and village by operation of law, which district was thenceforth to be managed and governed according to the provisions of law applicable to other school districts similarly situated. Such being the effect of the act incorporating the village and defining its powers and boundaries, it follows that the officers of the town and village had jurisdiction,' respectively, over the affairs of the district according to the claim put forth by the relator, and that the court below was right in granting the peremptory writ of mandamus, unless there was error in the proceedings of the district meeting in voting to raise the sum of fifty dollars “for incidental purposes.”
It is objected that the tax for this sum is invalid, because the purposes for which it was to be raised were *476not distinctly specified. The inhabitants of a school district, when lawfully assembled at the annual meeting, are authorized to vote such tax as they shall deem sufficient to keep in repair and furnish the school-house with necesssary fuel and appendages. There are some limitations upon this power, but, in any case, the amount vo.ted may be equal to three hundred dollars in any one year. Laws of 1863, ch. 155, § 19, subd. 5. It might be more precise, in voting a tax for these purposes, to say “for repairs, fuel and appendages ; ” but the words “for incidental purposes” must, we think, be construed to mean the same thing. They are apt and proper words to designate expenditures of that kind; and when they are so understood, there was no irregularity or want of certainty in voting the tax.
The acts of the supervisors of the town attempting to detach certain lands from the district are conceded to have been unauthorized and void.
Nor was there' any error in giving judgment against the defendant Wolfrom for costs. Costs for the proper fees and charges of officers and all necessary disbursements follow judgment, as a matter of course, in proceedings of this nature. They are taxable under the general provisions of statute, though, perhaps, not attorney’s fees allowed to parties in civil actions. It does not appear in this case that any attorney’s fees were taxed, but only the proper fees and charges of officers and witnesses.
By the Court.— Judgment affirmed.